Bloom v NYU Langone Med. Ctr. (2017 NY Slip Op 03901)





Bloom v NYU Langone Med. Ctr.


2017 NY Slip Op 03901


Decided on May 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 16, 2017

Sweeny, J.P., Renwick, Andrias, Feinman, Gesmer, JJ.


4022 150949/15

[*1]Norman D. Bloom, M.D., Plaintiff-Appellant,
vNYU Langone Medical Center, et al., Defendants-Respondents.


Nathan L. Dembin & Associates, P.C., New York (Nathan L. Dembin of counsel), for appellant.
Wilson Elser Moskowitz Edelman & Dicker LLP, New York (Ricki E. Roer of counsel), for respondents.

Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered March 9, 2016, which granted defendants' motion to dismiss the complaint, unanimously affirmed, without costs.
Plaintiff, who had no express contract, cannot avoid the grievance process set forth in Public Health Law § 2801-b by casting his claims arising from the non-renewal of his admitting privileges at defendant hospitals as contract or tort claims or claims for damages only (Lobel v Maimonides Med. Ctr., 39 AD3d 275, 277 [1st Dept 2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 16, 2017
CLERK